DETAILED ACTION
This Office Action is in response to the RCE and Amendment filed on August 23rd, 2021.
Claims 1 – 2, 4 – 9 are remaining for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 23rd, 2021 has been entered.
 Response to Arguments
The previous 102 rejection with respect to claim 1 has been withdrawn in view of Applicant’s Amendment.
In the remarks, Applicant argued as follows:
Oesterling fails to disclose to identify an event type at the onboard device and then send a connection request message corresponding to the identified event type (Remarks, page 11).
Cassidy teaches a method that is different from the system of Oesterling, therefore, it is not obvious to combine the teaching of Oesterling with the teaching of Cassidy (Remarks, page 11 – 12).
“Applicant submits that it would not be obvious to add the event identifying data in the RADIUS packet, since the package is typically used for accepting network access based only on 
 
Regarding to point a, Examiner respectfully disagreed. Oesterling discloses to identify an event type based on its corresponding priority values. The onboard telematics devices then sends a connection request message to the call center if the priority values is greater than a threshold value. (Oesterling, [Par. 0044], “the emergency condition may be determined at a location other than the call center 170, such as the vehicle itself (i.e., by using appropriate sensors known in the art and/or by the vehicle occupants)”; [Par. 0049], “FIG. 3 provides a two column data table containing an event type 305 and a communication priority value 310. Each event type 305 is assigned a communication priority value 310. For example, an airbag deployment event 315 has an associated communication priority one value 320, where a communication priority one value 320 is the highest priority available. In this embodiment, an emergency button press event 325 also has a communication priority one value 330”)).
Regarding to point b, Applicant’s argument with respect to the obviousness of the combination of Oesterling and Cassidy has been fully considered but not persuasive. The teaching of both Oesterling and Cassidy are in the same field of endeavor which is requesting a communication connection between a client device and a server. Oesterling teaches to send a connection request message from the onboard telematics device to a call center when condition is met, but does not explicitly disclose the server could accept or reject the connection request message. However, Cassidy teaches a server receives connection request from multiple client devices, and the server could reject the connection request if low priority is determined. Therefore, it would have been obvious to modify the teaching of Oesterling to incorporate the teaching of Cassidy because as the server could reject or accept the connection request based on predetermined conditions (eg. based on priorities), it allows the server to reduce congestion during busy time and could be able to provide immediate assistance for a higher priority 
Regarding to point c, Applicant’s argument with respect to the rejection of claim 9 (Remarks, page 13) is unclear. Claim 9, line 11 – 16 claimed that the onboard device sends a data connection request message to the remote processing center via a mobile cellular radio network, and the data connection request message is a RADIUS packet. However, in the Remark, page 13, Applicant admitted that “If the request is accepted the on-board device receives a RADIUS packet containing an IP address assigned to the on-board device… the packet is typically used for accepting network access requests based only on username and password and not based on additional information…” It is unclear as whether the RADIUS packet is sent by the on-board device to the remote processing center or the RADIUS packet is sent from the remote processing center to the on-board device when the data connection request is accepted by the remote processing center. Based on the definition of “RADIUS packet” as described in the Remarks, the specification and for the purpose of compact prosecution, Examiner will interpret that the RADIUS packet could be a secured server for authenticating access between client device and the remote processing center. The “RFC2865” reference discloses in page 4, line 7 – 10 that “RADIUS server are responsible for receiving user connection requests, authenticating the user, and then returning all configuration information necessary for the client to deliver service to user.” It would have been obvious to modify the teaching of the combination of Oesterling and Cassidy to incorporate the teaching of RFC2965 because the RADIUS server (RADIUS packet) allows a second layer of security to ensure only authorized users could access to the network channel that is established by the server. 

Claim Objections
Claim 5, 8 – 9 are objected to because of the following informalities:  
Claim 5 should read “wherein said portion of the log memory has a smaller size than the overall capacity of the log memory.
Claim 8, line 7 – 11 should read “erasing/rewriting from the log memory the data packets sent to the remote processing center and whose reception is confirmed by the remote processing center, indexing in the FAT memory portions of memory that contain the erased or rewritable data packets and portions of memory that contain the data packets not yet sent to the remote processing center or the data packets sent but for which the on-board device has not received a confirmation of receipt by the remote processing center” because the step of “erasing/rewriting the data packet” is done in claim 8, line 7 and the limitation “data packet” is introduced in claim 8, line 3.
Claim 9, line 15 – 17 should read “wherein the data connection request message is a Radius packet and includes at least one data identifying the type of event associated with the aforesaid logical condition and wherein said at least one data identifying the type of event is an event type identifier assigned by the on-board device to the data connection request message;”

Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6, 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, line 22 – 24 recites “processing, based on said satisfied logical condition, the data connection request message at the remote processing center to accept or reject the connection request based on said identifying data.” There is lack of antecedent basis for the limitation “said identifying data”. It is unclear whether “said identifying data” refers to “at least data identifying the type of event” as recited in claim 1, line 15 – 16 or it refers to data related to logical condition or it refers to data stored in the log memory as recited in claim 1, line 4 – 5. 
Claim 6 recites “wherein said data connection request message is a Radius packet.” As discussed in the Response to Arguments above (Office Action, page 4), it is unclear as to whether the RADIUS packet is sent by the on-board device to the remote processing center or the RADIUS packet is sent from the remote processing center to the on-board device when the data connection request is accepted by the remote processing center. Based on the definition of “RADIUS packet” as described in the Remarks, the Specification and for the purpose of compact prosecution, Examiner will interpret that the RADIUS packet could be a secured server for authenticating access between client device and the remote processing center.
Claim 9, line 11 – 16 recites “sending, based on said satisfied logical condition, by means of the on-board device, a data connection request message requesting connection to a mobile cellular radio network to request the establishment of a GPRS connection between the on-board device and the remote processing center, wherein the data connection request message is a Radius packet and includes at least one data identifying the type of event associated with the aforesaid logical condition and wherein said at least one data is an event type identifier assigned by the 
Claim 9, line 22 – 24 recites “processing, based on said satisfied logical condition, the data connection request message at the remote processing center to accept or reject the connection request based on said identifying data.” There is lack of antecedent basis for the limitation “said identifying data”. It is unclear whether “said identifying data” refers to “at least data identifying the type of event” as recited in claim 9, line 15 – 16 or it refers to data related to logical condition or it refers to data stored in the log memory as recited in claim 1, line 4 – 5.
Claims 2 - 8 are dependent on claim 1 and do not cure the deficiencies thereof, therefore claims 2 - 8 are rejected for the same reason as claim 1 above.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7 are rejected under 35 U.S.C. 103 as being unpatentable over Oesterling, Christopher L. (Publication No. US 20060194566 A1; hereafter Oesterling) in view of Saarisalo et al. (Publication No. US 20070263560 A1; hereafter Saarisalo) in further view of Doherty et al. (Publication No. US 20150258961 A1; hereafter Doherty_961) and in further view of Hosomi, Takeo (US Patent No. US 7043561 B2; hereafter Hosomi).

Regarding to claim 1, Oesterling teaches a Data transmission method between an on-board device adapted to acquire data relating to motion and/or driving parameters of a vehicle and a remote processing center ([Par. 0006], “The method includes determining an emergency condition. A communications priority is determined. Information is communicated between the vehicle telematics device and the call center based on the emergency condition and the communications priority” where it is inherent that the telematics device detects emergency condition via sensors data collected while driving.), comprising the steps of: 
	acquiring said data through the on-board device and storing them in a log memory of the on- board device; ([Par. 0046], “0046] At step 240, information (e.g., vehicle sensor data, other data, geographic positioning of the vehicle, voice calls, etc.) is selectively communicated between the MVCU 110 and the call center 170 based on the emergency condition and the communications priority” ; [Par. 00048], “the inhibited low-priority communications may be stored in a memory portion or other storage device at the MVCU 110 for later communication. When it is determined that an emergency condition no longer exists or at least has diminished to a certain point, normal communications between vehicles and the call center 170 may resume and the stored communications sent” wherein the “priority communication” indicates a priority value associating with each event type. It is inherent that information related to an event such as vehicle sensor data, other data, geographic positioning of the vehicle, etc. are stored in a memory for later communication.)
	identifying a subset of conditions in a plurality of conditions each associated with a respective type of event; ([Par. 0042], “the term "emergency condition" is defined as one or more events that may result in an increase in communications volume and/or a decrease in the functional capacity of a wireless area network. Examples of emergency conditions include, but are not limited to, natural disasters (e.g., hurricanes, earthquakes, floods, tornados, etc.), non-natural disasters (e.g., fires, riots, terrorist acts, etc.), and other conditions that usually require reliable communication of high priority messages”; [Par. 0044], “the emergency condition may be determined at a location other than the call center 170, such as the vehicle itself (i.e., by using appropriate sensors known in the art and/or by the vehicle occupants).”; [Par. 0049], “FIG. 3 provides a two column data table containing an event type 305 and a communication priority value 310. Each event type 305 is assigned a communication priority value 310. For example, an airbag deployment event 315 has an associated communication priority one value 320, where a communication priority one value 320 is the highest priority available. In this embodiment, an emergency button press event 325 also has a communication priority one value 330”))
	assessing by means of the on-board device if a logical condition is satisfied comprised in the plurality of possible logical conditions, wherein the assessing further comprises determining whether said logic condition belongs to said identified subset of conditions; ([Par. 0054 -0055], “the computer program code, stored within computer usable medium executed by the MCVU (FIG. 1, 110) detects the occurrence of a vehicle event. If an event occurs, the vehicle event is compared in step 430 to the event types listed in the table shown in FIG. 3, or similar other table. If the vehicle event matches an event listed in the table shown in FIG. 3, the method advances to step 435. If no vehicle event occurs, the method remains in step 425 … Step 435 compares the priority value received via the satellite radio broadcast (e.g. an XM radio broadcast) or short-range network broadcast (e.g. 802.11) stored in the buffer recited in step 420 to the communication priority associated with the event type shown in FIG. 3”)
	sending, based on said satisfied logical condition, by means of the on-board device, a data connection request message requesting connection to a mobile cellular radio network to request the establishment of a [[GPRS]] connection between the on-board device and the remote processing center ([Par. 0017 – 0019], “MVCU 110, via telematics unit 120, sends to and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from MVCU 110 to communication network 142 … MVCU 110 may be coupled to the call center 170 to provide a variety of communication services. A request for a communication with the call center (e.g., by depressing an assistance button) generates a message including a priority factor (discussed below). The message is communicated to the control center 170 when it is determined that it is appropriate (described below)” wherein the “MVCU 110” is part of the onboard telematics device of the vehicle. This is interpreted as when an emergency condition occurred, the MVCU requests to establish a network connection with the call center via the “wireless carrier system 140” to communicate regarding to the event. The “wireless carrier system 140” reads on the “mobile cellular radio network” and is described more in detail in [Par. 0023]), wherein the data connection request message includes at least one data identifying the type of event associated with the aforesaid logical condition and wherein said at least one data is an event type identifier assigned by the on-board device to the data connection request message; ([Par. 0054 – 0057], “if an event occurs, the vehicle event is compared in step 430 to the event types listed in the table shown in FIG. 3, or similar other table. If the vehicle event matches an event listed in the table shown in FIG. 3, the method advances to step 435. If no vehicle event occurs, the method remains in step 425…If the communication priority value stored in the buffer recited in step 420 is less than or equal to the communication priority value associated with the event type listed in FIG. 3, then the method advances to step 455 where communication is allowed and will not be inhibited. The method then returns to block 425. In one embodiment, if a communication priority value is one, then airbag deployment calls (FIG. 3, 315) and emergency button press calls (FIG, 3, 325) will not be inhibited. In another embodiment, if a communication priority value is two, then airbag deployment calls (FIG. 3, 315), emergency button press calls (FIG, 3, 325), and voice calls (FIG. 3, 335) will not be inhibited” where this is interpreted as when an event occurred, the onboard telematics device will determine if the priority value associated with the event is greater than a threshold value, then communicates event information to the call center. The request for communicating with the call center include a message regarding to priority factor as described in [Par. 0019]. The priority value is associating with the event type and reads on the “event type identifier.”)	
	sending, based on said satisfied logical condition belonging to said identified subset of conditions, a [[USSD]] message from the on-board device to the remote processing center; ([Par. 0019], “MVCU 110 may be coupled to the call center 170 to provide a variety of communication services. A request for a communication with the call center (e.g., by depressing an assistance button) generates a message including a priority factor (discussed below). The message is communicated to the control center 170 when it is determined that it is appropriate (described below)”; [Par. 0056], “If the communication priority value stored in the buffer recited in step 420 is less than or equal to the communication priority value associated with the event type listed in FIG. 3, then the method advances to step 455 where communication is allowed and will not be inhibited. The method then returns to block 425. In one embodiment, if a communication priority value is one, then airbag deployment calls (FIG. 3, 315) and emergency button press calls (FIG, 3, 325) will not be inhibited. In another embodiment, if a communication priority value is two, then airbag deployment calls (FIG. 3, 315), emergency button press calls (FIG, 3, 325), and voice calls (FIG. 3, 335) will not be inhibited” where this is interpreted as the onboard telematics device sends a message for requesting communication with the call center when the identified event condition is satisfied in such the priority value associating with the event is greater than a threshold) 
receiving, based on said satisfied logical condition, the data connection request message connection at the remote processing center, by means of the mobile cellular radio network; ([Par. 0044], “the emergency condition may be determined at a location other than the call center 170, such as the vehicle itself (i.e., by using appropriate sensors known in the art and/or by the vehicle occupants). In such an instance, the emergency condition may be communicated to the call center 170 for alerting other vehicles, personnel, authorities, or for other purpose(s). Further, the determined emergency condition may be validated and further defined by numerous separate vehicular determinations communicated to the call center 170.” Wherein the onboard telematics device communicates with the call center via the wireless carrier system 140 as described above)

	Oesterling teaches the telematics device sends a request to establish a connection to the call center when condition is satisfied as described above, but does not explicitly disclose the connection between the on-board device and the remote processing center could be a GPRS connection.

	However, Saarisalo teaches the connection between the on-board device and the remote processing center could be a GPRS connection. ([Par. 0035], “The base station is coupled to a communication server 110 for selecting and storing PoC set up and configuration information for the mobile terminals for group services. The base station is further connected to a cellular network 114,via a connection 112 which may be a for example a general packet radio system (GPRS) connection. The GPRS connection connects the mobile stations served by the base station 102 to a circuit switched network, and to other mobile terminals served by remote base stations connected to the cellular network. The cellular connected base stations allow mobile terminals served by different base stations to be in the same group. The GPRS network is described in detail in ETSI Standard, GSM03.60 v6.2.0. GPRS is a packet-mode techniques used for transferring data and signaling”)



The combination of Oesterling and Saarisalo teaches to send a message that includes priority factor from the on-board device to the remote processing center as described above, but does not explicitly disclose the message could be a USSD message. 
	
	However, Doherty_961 teaches the message communicating between the onboard device and the remote processing center could be a USSD message. [Par. 0027], “A USSD programmed global SIM card is used within the device which is programmed with firmware to enable the devices modem to communicate over USSD via a USSD gateway. USSD allows a very fast method of passing data between a remote tracking device and the remote server without the requirement for a GPRS data connection. USSD opens a channel for "Instant" data connection between the device and the remote server computer regardless of location. The standard method of sending data over a mobile network carrier is not used. This results in very low latency/delay in global mapping. Unlike SMS and GPRS, USSD messaging creates a real-time connection during a session. This session remains open, allowing a two-way exchange of a sequence of data. Unlike a normal mobile data connection which traditional tracking systems require, USSD does not need to set-up a GPRS, 3G or 4G connection. All that is required is a mobile signal and that the device is registered on a mobile network, then it is ready to send and receive data.”

USSD messaging creates a real-time connection during a session. This session remains open, allowing a two-way exchange of a sequence of data. Unlike a normal mobile data connection which traditional tracking systems require, USSD does not need to set-up a GPRS, 3G or 4G connection.” (Doherty, [Par. 0027])
	
	The combination of Oesterling, Saarisalo and Doherty_961 teaches the onboard device sends a request to establish a data connection with the remote processing center, the request message includes priority factor associating with an event type as described above, but does not explicitly disclose processing, based on said satisfied logical condition, the data connection request message at the remote processing center to accept or reject the connection request based on said identifying data.

	However, Hosomi teaches processing, based on said satisfied logical condition, the data connection request message at the remote processing center to accept or reject the connection request based on said identifying data. ([Col. 2, line 66 – 67 – Col. 3, line 1 – 11], “plurality of clients for issuing respective request messages; and one or more servers allowing access from the plurality of clients and processing the request messages to provide a response message to the one of the clients that issued the respective request message, wherein the server is adapted to recognize priority-related information of the request message for processing the request message, and the priority-related information includes: first information indicating whether the request message is first received or has been received in the past but rejected for processing; and second information indicating a receipt sequence of the request message” where this is interpreted as the server allows access for a request that has higher priority. Priority-related information is determined based on data associating with the request message.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Oesterling, Saarisalo and Doherty_961 to incorporate the teaching of Hosomi. The modification would have been obvious because by allowing an access request based on priority-related information associating with the request message, it could prevent congestion at the server (remote processing center) while processing multiple access requests from multiple client devices.  

Regarding to claim 7, the combination of Oesterling, Saarisalo, Doherty_961 and Hosomi teaches the method of claim 1.
Oesterling further teaches wherein the possible types of event include: filling of a given portion of the log memory: potential theft of the vehicle; potential accident of the vehicle; diagnostic alarm detected by the on-board device; request for assistance. ([Par. 0037], “Communication services manager 174 provides one or more of a variety of services including initiating data over voice channel wireless communication, enrollment services, navigation assistance, directory assistance, roadside assistance, business or residential assistance, information services assistance, emergency assistance, and communications assistance.”)
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oesterling, Saarisalo, Doherty_961 and Hosomi in view of Dolan et al. (Publication No. US 20130021904 A1; hereafter Dolan).
The combination of Oesterling, Saarisalo, Doherty_961 and Hosomi teaches the remote processing center allows or rejects the connection request based on information associating with the request message as described above but does not explicitly disclose wherein the data connection request message comprises data identifying the on-board device and wherein, in the processing step the connection request is accepted or rejected also based on said data identifying the on-board device.

However, Dolan teaches wherein the data connection request message comprises data identifying the on-board device and wherein, in the processing step the connection request is accepted or rejected also based on said data identifying the on-board device. ([Par. 0005], “The network element is configured to receive a connection request from an accessing device, where the connection request requests connection to a first gateway of the plurality of gateways, and the network element is included in the RAN. The network element is configured to obtain a priority of the accessing device and a threshold priority of the first gateway. The network element is configured to grant the connection request based on the priority of the accessing device and the threshold priority of the first gateway.” ; [Par. 0007], “The network element is configured to receive an authentication response including information indicating the priority of the accessing device in response to the authentication request if authentication is successful” where this is interpreted as the server determines access priority based on priority of identified accessing device.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the combination of Oesterling, Saarisalo, Doherty_961 and Hosomi to incorporate the teachings of Dolan in order to prevent unauthorized or low-priority devices from overloading the remote processing center.

Claim 4 - 5 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oesterling, Saarisalo, Doherty_961 and Hosomi in view of Doherty et al.  (Publication No. US 20100035602 A1; hereafter Doherty_602).
Regarding to claim 4, the combination of Oesterling, Saarisalo, Doherty_961 and Hosomi teaches the method of claim 1. 
The combination of Oesterling, Saarisalo, Doherty_961 and Hosomi teaches to store acquired data in a log memory of the on-board device as described in claim 1 above but does not explicitly disclose wherein the assessment step comprises a step of assessing whether or not a given portion of the log memory was filled.

However, Doherty_602 teaches assessing whether or not a given portion of the log memory was filled. ([Par. 0055], “If an upload event does not take place, it is to be understood that the data may be stored in the memory 38 for a predetermined time, as shown at reference numeral 214. This time frame may be indefinite, until a memory 38 threshold is exceeded, or for a fixed period (e.g., six months from the login date).” This is interpreted as the system assesses the memory status if the memory is filled with data.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling, Saarisalo, Doherty_961 and Hosomi to incorporate the teaching of Doherty_602. The modification would have been obvious because assessing the status of remaining space of the memory, it allows the system to make decision such as sending out the stored data before the memory is filled. 

Regarding to claim 5, the combination of Oesterling, Saarisalo, Doherty_961, Hosomi and Doherty_602 teaches the method of claim 4. 
Doherty_602 further teaches wherein said portion has a smaller size than the overall capacity of the log memory. ([Par. 0055], “If an upload event does not take place, it is to be understood that the data may be stored in the memory 38 for a predetermined time, as shown at reference numeral 214. This time frame may be indefinite, until a memory 38 threshold is exceeded, or for a fixed period (e.g., six months from the login date).” It is inherent that the data is filled until the memory exceeds its threshold. The threshold could be an indication of the overall capacity of the memory.)

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oesterling, Saarisalo, Doherty_961 and Hosomi in view of RFC 2865 (NPL “Remote Authentication Dial In User Service (RADIUS); hereafter RFC2865).
Regarding to claim 6, the combination of Oesterling, Saarisalo, Doherty_961 and Hosomi teaches the method of claim 1.
The combination of Oesterling, Saarisalo, Doherty_961 and Hosomi teaches to send a data connection request message to the remote processing center via radio network as described in claim 1 above, but does not explicitly disclose wherein said data connection request message could be in a Radius packet (Radius server) as interpreted in 112b rejection above.

However, RFC2865 teaches wherein said data connection request message could be in a Radius packet (Radius server) as interpreted in 112b rejection above. (Page 4, section 1.0, “Radius servers are responsible for receiving user connection requests, authenticating the user, and then returning all configuration information necessary for the client to deliver service to the user… Transactions between the client and RADIUS server are authenticated through the use of a shared secret, which is never sent over the network. In addition, any user passwords are sent encrypted between the client and RADIUS server, to eliminate the possibility that someone snooping on an unsecure network could determine a user’s password.”)

.
	
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Oesterling, Saarisalo, Doherty_961 and Hosomi in view of Chakravarty et al. (US Pub. No. 2005/0160373; hereafter Chakravarty) and in further view of Hohl, Fritz (Publication No. US 20100093273 A1; hereafter Hohl).
Regarding to claim 8, the combination of Oesterling, Saarisalo, Doherty_961 and Hosomi teaches the method of claim 1.
The combination of Oesterling, Saarisalo, Doherty_961 and Hosomi teaches to establish the GPRS connection between the on-board device and the remote processing center as described in claim 1 above.
Oesterling further teaches to send from the on-board device to the remote operations center data packets stored in the log memory; ([Par. 0046], “At step 240, information (e.g., vehicle sensor data, other data, geographic positioning of the vehicle, voice calls, etc.) is selectively communicated between the MVCU 110 and the call center 170 based on the emergency condition and the communications priority” wherein the “information (e.g. vehicle sensor data, other data…)” reads on the “data packets” that is stored in the memory.)

the log memory comprises an area of FAT memory with indexing.

However, Chakravarty teaches the log memory comprises an area of FAT memory with indexing. (Fig. 6, [Par. 0034], “when a file is "deleted," most programs generally only remove the file allocation table (FAT) entry in the FAT for the deleted file, while the actual file data physically remains on the disk. To "wipe" the file completely off the disk, then, the section of the disk where the file is stored is re-formatted (block 614), using multiple overwrites of the disk area with opposing bit patterns, such as writing all "1's" followed by writing all "0's" on the file's disk area. The FAT is then updated to reflect the erased file (block 616), and the process ends (terminator 622).”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling, Saarisalo, Doherty_961 and Hosomi to incorporate the teaching of Chakravarty. The modification would have been obvious because by comprising FAT memory with indexing table in the memory log, it allows the system to have a better file management in which the index table stored on the device to identify chains of data storage areas associated with a file.
	
	The combination of Oesterling, Saarisalo, Doherty_961, Hosomi and Chakravarty teaches to send data to the remote processing center via the GPRS connection as described above but does not explicitly disclose receiving at the on-board device a confirmation of receipt of the data packets by the remote processing center; erasing/rewriting from the log memory the data packets sent to the remote processing center and whose reception is confirmed by the remote processing center, indexing in the FAT memory portions of memory that contain erased or rewritable data packets and portions of memory that contain data packets not yet sent to the remote processing center or data packets sent but for which the on-board device has not received a confirmation of receipt by the remote processing center.

	However, Hohl teaches receiving at the on-board device a confirmation of receipt of the data packets by the remote processing center; ([Par. 0009], “after the server successfully received the data from the mobile device, it transmits confirmation information to the mobile device according to the present invention via the wireless communication system in order to indicate the successful receipt of the data and in order to enable the mobile device to delete the successfully transferred data from its memory unit.”)
erasing/rewriting from the log memory the data packets sent to the remote processing center and whose reception is confirmed by the remote processing center ([Par. 0009], “after the server successfully received the data from the mobile device, it transmits confirmation information to the mobile device according to the present invention via the wireless communication system in order to indicate the successful receipt of the data and in order to enable the mobile device to delete the successfully transferred data from its memory unit”), 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling, Saarisalo, Doherty_961, Hosomi and Chakravarty to incorporate the teaching of Hohl. The modification would have been obvious because by confirming a receipt after the server received data sent by the mobile device, it allows the system to avoid inadvertently deleting data that has not actually been successfully uploaded to the remote processing center.
	
indexing in the FAT memory portions of memory that contain erased or rewritable data packets and portions of memory that contain data packets not yet sent to the remote processing center or data packets sent but for which the on-board device has not received a confirmation of receipt by the remote processing center. (It is inherent that the FAT memory comprises index table that identifies chain of storage areas associating with files in which it indexes the entries that are empty (erased after data sent) or entries that are still filled.)

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Oesterling in view of Saarisalo in further view of RFC2865 in further view of Doherty_961 and in further view of Hosomi.
Regarding to claim 9, Oesterling teaches a Data transmission method between an on-board device adapted to acquire data relating to motion and/or driving parameters of a vehicle and a remote processing center ([Par. 0006], “The method includes determining an emergency condition. A communications priority is determined. Information is communicated between the vehicle telematics device and the call center based on the emergency condition and the communications priority” where it is inherent that the telematics device detects emergency condition via sensors data collected while driving.), comprising the steps of: 
	acquiring said data through the on-board device and storing them in a log memory of the on- board device; ([Par. 0046], “0046] At step 240, information (e.g., vehicle sensor data, other data, geographic positioning of the vehicle, voice calls, etc.) is selectively communicated between the MVCU 110 and the call center 170 based on the emergency condition and the communications priority” ; [Par. 00048], “the inhibited low-priority communications may be stored in a memory portion or other storage device at the MVCU 110 for later communication. When it is determined that an emergency condition no longer exists or at least has diminished to a certain point, normal communications between vehicles and the call center 170 may resume and the stored communications sent” wherein the “priority communication” indicates a priority value associating with each event type. It is inherent that information related to an event such as vehicle sensor data, other data, geographic positioning of the vehicle, etc. are stored in a memory for later communication.)
	identifying a subset of conditions in a plurality of conditions each associated with a respective type of event; ([Par. 0042], “the term "emergency condition" is defined as one or more events that may result in an increase in communications volume and/or a decrease in the functional capacity of a wireless area network. Examples of emergency conditions include, but are not limited to, natural disasters (e.g., hurricanes, earthquakes, floods, tornados, etc.), non-natural disasters (e.g., fires, riots, terrorist acts, etc.), and other conditions that usually require reliable communication of high priority messages”; [Par. 0044], “the emergency condition may be determined at a location other than the call center 170, such as the vehicle itself (i.e., by using appropriate sensors known in the art and/or by the vehicle occupants).”; [Par. 0049], “FIG. 3 provides a two column data table containing an event type 305 and a communication priority value 310. Each event type 305 is assigned a communication priority value 310. For example, an airbag deployment event 315 has an associated communication priority one value 320, where a communication priority one value 320 is the highest priority available. In this embodiment, an emergency button press event 325 also has a communication priority one value 330”))
	assessing by means of the on-board device if a logical condition is satisfied comprised in the plurality of possible logical conditions, wherein the assessing further comprises determining whether said logic condition belongs to said identified subset of conditions; ([Par. 0054 -0055], “the computer program code, stored within computer usable medium executed by the MCVU (FIG. 1, 110) detects the occurrence of a vehicle event. If an event occurs, the vehicle event is compared in step 430 to the event types listed in the table shown in FIG. 3, or similar other table. If the vehicle event matches an event listed in the table shown in FIG. 3, the method advances to step 435. If no vehicle event occurs, the method remains in step 425 … Step 435 compares the priority value received via the satellite radio broadcast (e.g. an XM radio broadcast) or short-range network broadcast (e.g. 802.11) stored in the buffer recited in step 420 to the communication priority associated with the event type shown in FIG. 3”)
	sending, based on said satisfied logical condition, by means of the on-board device, a data connection request message requesting connection to a mobile cellular radio network to request the establishment of a [[GPRS]] connection between the on-board device and the remote processing center ([Par. 0017 – 0019], “MVCU 110, via telematics unit 120, sends to and receives radio transmissions from wireless carrier system 140. Wireless carrier system 140 is implemented as any suitable system for transmitting a signal from MVCU 110 to communication network 142 … MVCU 110 may be coupled to the call center 170 to provide a variety of communication services. A request for a communication with the call center (e.g., by depressing an assistance button) generates a message including a priority factor (discussed below). The message is communicated to the control center 170 when it is determined that it is appropriate (described below)” wherein the “MVCU 110” is part of the onboard telematics device of the vehicle. This is interpreted as when an emergency condition occurred, the MVCU requests to establish a network connection with the call center via the “wireless carrier system 140” to communicate regarding to the event. The “wireless carrier system 140” reads on the “mobile cellular radio network” and is described more in detail in [Par. 0023]), wherein the data connection request message includes at least one data identifying the type of event associated with the aforesaid logical condition and wherein said at least one data is an event type identifier assigned by the on-board device to the data connection request message; ([Par. 0054 – 0057], “if an event occurs, the vehicle event is compared in step 430 to the event types listed in the table shown in FIG. 3, or similar other table. If the vehicle event matches an event listed in the table shown in FIG. 3, the method advances to step 435. If no vehicle event occurs, the method remains in step 425…If the communication priority value stored in the buffer recited in step 420 is less than or equal to the communication priority value associated with the event type listed in FIG. 3, then the method advances to step 455 where communication is allowed and will not be inhibited. The method then returns to block 425. In one embodiment, if a communication priority value is one, then airbag deployment calls (FIG. 3, 315) and emergency button press calls (FIG, 3, 325) will not be inhibited. In another embodiment, if a communication priority value is two, then airbag deployment calls (FIG. 3, 315), emergency button press calls (FIG, 3, 325), and voice calls (FIG. 3, 335) will not be inhibited” where this is interpreted as when an event occurred, the onboard telematics device will determine if the priority value associated with the event is greater than a threshold value, then communicates event information to the call center. The request for communicating with the call center include a message regarding to priority factor as described in [Par. 0019]. The priority value is associating with the event type and reads on the “event type identifier.”)	
	sending, based on said satisfied logical condition belonging to said identified subset of conditions, a [[USSD]] message from the on-board device to the remote processing center; ([Par. 0019], “MVCU 110 may be coupled to the call center 170 to provide a variety of communication services. A request for a communication with the call center (e.g., by depressing an assistance button) generates a message including a priority factor (discussed below). The message is communicated to the control center 170 when it is determined that it is appropriate (described below)”; [Par. 0056], “If the communication priority value stored in the buffer recited in step 420 is less than or equal to the communication priority value associated with the event type listed in FIG. 3, then the method advances to step 455 where communication is allowed and will not be inhibited. The method then returns to block 425. In one embodiment, if a communication priority value is one, then airbag deployment calls (FIG. 3, 315) and emergency button press calls (FIG, 3, 325) will not be inhibited. In another embodiment, if a communication priority value is two, then airbag deployment calls (FIG. 3, 315), emergency button press calls (FIG, 3, 325), and voice calls (FIG. 3, 335) will not be inhibited” where this is interpreted as the onboard telematics device sends a message for requesting communication with the call center when the identified event condition is satisfied in such the priority value associating with the event is greater than a threshold) 
	receiving, based on said satisfied logical condition, the data connection request message connection at the remote processing center, by means of the mobile cellular radio network; ([Par. 0044], “the emergency condition may be determined at a location other than the call center 170, such as the vehicle itself (i.e., by using appropriate sensors known in the art and/or by the vehicle occupants). In such an instance, the emergency condition may be communicated to the call center 170 for alerting other vehicles, personnel, authorities, or for other purpose(s). Further, the determined emergency condition may be validated and further defined by numerous separate vehicular determinations communicated to the call center 170.” Wherein the onboard telematics device communicates with the call center via the wireless carrier system 140 as described above)

	Oesterling teaches the telematics device sends a request to establish a connection to the call center when condition is satisfied as described above, but does not explicitly disclose the connection between the on-board device and the remote processing center could be a GPRS connection.

	However, Saarisalo teaches the connection between the on-board device and the remote processing center could be a GPRS connection. ([Par. 0035], “The base station is coupled to a communication server 110 for selecting and storing PoC set up and configuration information for the mobile terminals for group services. The base station is further connected to a cellular network 114,via a connection 112 which may be a for example a general packet radio system (GPRS) connection. The GPRS connection connects the mobile stations served by the base station 102 to a circuit switched network, and to other mobile terminals served by remote base stations connected to the cellular network. The cellular connected base stations allow mobile terminals served by different base stations to be in the same group. The GPRS network is described in detail in ETSI Standard, GSM03.60 v6.2.0. GPRS is a packet-mode techniques used for transferring data and signaling”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling to incorporate the teaching of Saarisalo. The modification would have been obvious because by establishing a GPRS network to connect between the onboard device and the remote center, it allows the system to be compatible with standard-based GPRS communication providers, thereby increasing the coverage via radio network. 

The combination of Oesterling and Saarisalo teaches to send a data connection request message to the remote processing center via radio network as described above, but does not explicitly disclose wherein said data connection request message could be in a Radius packet (Radius server) as interpreted in 112b rejection above.

However, RFC2865 teaches wherein said data connection request message could be in a Radius packet (Radius server) as interpreted in 112b rejection above. (Page 4, section 1.0, “Radius servers are responsible for receiving user connection requests, authenticating the user, and then returning all configuration information necessary for the client to deliver service to the user… Transactions between the client and RADIUS server are authenticated through the use of a shared secret, which is never sent over the network. In addition, any user passwords are sent encrypted between the client and RADIUS server, to eliminate the possibility that someone snooping on an unsecure network could determine a user’s password.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify Oesterling and Saarisalo to incorporate the teaching of RFC2865. The modification would have been obvious because by communicating via the RADIUS packet, it provides an authentication system that prevents unauthorized users from accessing the system, and by providing the system in a standards-compliant way so as to be compatible with multiple implementation options.


The combination of Oesterling, Saarisalo, RFC2865 teaches to send a message that includes priority factor from the on-board device to the remote processing center as described above, but does not explicitly disclose the message could be a USSD message. 
	
	However, Doherty_961 teaches the message communicating between the onboard device and the remote processing center could be a USSD message. [Par. 0027], “A USSD programmed global SIM card is used within the device which is programmed with firmware to enable the devices modem to communicate over USSD via a USSD gateway. USSD allows a very fast method of passing data between a remote tracking device and the remote server without the requirement for a GPRS data connection. USSD opens a channel for "Instant" data connection between the device and the remote server computer regardless of location. The standard method of sending data over a mobile network carrier is not used. This results in very low latency/delay in global mapping. Unlike SMS and GPRS, USSD messaging creates a real-time connection during a session. This session remains open, allowing a two-way exchange of a sequence of data. Unlike a normal mobile data connection which traditional tracking systems require, USSD does not need to set-up a GPRS, 3G or 4G connection. All that is required is a mobile signal and that the device is registered on a mobile network, then it is ready to send and receive data.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Oesterling, Saarisalo, RFC2865 to incorporate the teaching of Doherty_961. The modification would have been obvious because “USSD messaging creates a real-time connection during a session. This session remains open, allowing a two-way exchange of a sequence of data. Unlike a normal mobile data connection which traditional tracking systems require, USSD does not need to set-up a GPRS, 3G or 4G connection.” (Doherty, [Par. 0027])
	
	The combination of Oesterling, Saarisalo, RFC2865 and Doherty_961 teaches the onboard device sends a request to establish a data connection with the remote processing center, the request message includes priority factor associating with an event type as described above, but does not explicitly disclose processing, based on said satisfied logical condition, the data connection request message at the remote processing center to accept or reject the connection request based on said identifying data.

	However, Hosomi teaches processing, based on said satisfied logical condition, the data connection request message at the remote processing center to accept or reject the connection request based on said identifying data. ([Col. 2, line 66 – 67 – Col. 3, line 1 – 11], “plurality of clients for issuing respective request messages; and one or more servers allowing access from the plurality of clients and processing the request messages to provide a response message to the one of the clients that issued the respective request message, wherein the server is adapted to recognize priority-related information of the request message for processing the request message, and the priority-related information includes: first information indicating whether the request message is first received or has been received in the past but rejected for processing; and second information indicating a receipt sequence of the request message” where this is interpreted as the server allows access for a request that has higher priority. Priority-related information is determined based on data associating with the request message.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claim invention to modify the combination of Oesterling, Saarisalo, RFC2865 and Doherty_961 to incorporate the teaching of Hosomi. The modification would have been obvious because by allowing an access request based on priority-related information associating with the request message, it could prevent congestion at the server (remote processing center) while processing multiple access requests from multiple client devices.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN V NGUYEN whose telephone number is (571)272-7320. The examiner can normally be reached Monday -Friday 11am - 7pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/STEVEN VU NGUYEN/Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668